

Form of Employee Restricted Stock Unit Agreement
This Employee Restricted Stock Unit Agreement (the “Agreement”), by and between
Univar Solutions Inc., a Delaware corporation (the “Company”), and the Employee
whose name is set forth on Exhibit A hereto (the “Employee”), is being entered
into pursuant to the Univar Solutions Inc. 2020 Omnibus Incentive Plan (as the
same may be amended, modified or supplemented from time to time, the “Plan”) and
is dated as of the Grant Date set forth on Exhibit A hereto (the “Grant Date”).
Capitalized terms that are used but not defined herein shall have the respective
meanings given to them in the Plan.
The Company and the Employee hereby agree as follows:
Section 1. Grant of Restricted Stock Units. The Company hereby evidences and
confirms its grant to the Employee, effective as of the Grant Date, of the
number of Restricted Stock Units (“RSUs”) set forth on Exhibit A hereto. This
Agreement is entered into pursuant to, and the RSUs granted hereunder are
subject to, the terms and conditions of the Plan, which are incorporated by
reference and made part of the Agreement. If there is any inconsistency between
any provision of this Agreement and any express term of the Plan, the express
term of the Plan shall govern.
Section 2. Vesting of Restricted Stock Units.
(a) Vesting. Except as otherwise provided in this Section 2, the RSUs shall
become vested, if at all, on the vesting date(s) set forth on Exhibit A hereto
(each, a “Vesting Date”), subject to the continued employment of the Employee by
the Company or any Subsidiary thereof through such date. Vested RSUs shall be
settled as provided in Section 3 of this Agreement.
(b) Effect of Termination of Employment.
(i) If the Employee’s employment is terminated by reason of the Employee’s death
or Disability (such termination, a “Special Termination”), all outstanding
unvested RSUs shall vest as of the date of such Special Termination. Vested RSUs
shall be settled as provided in Section 3 of this Agreement.
(ii) If the Employee’s employment is terminated by reason of the Employee’s
Retirement, (x) if such Retirement occurs prior to the first Vesting Date, then
any outstanding unvested RSUs subject to vesting on the first Vesting Date shall
continue to vest in accordance with Section 2(a) as if the Employee’s employment
had not terminated, and all other outstanding unvested RSUs shall be forfeited
and canceled as of the effective date of such Retirement, and (y) if such
termination occurs on or after the first Vesting Date, then all outstanding
unvested RSUs shall continue to vest in accordance with Section 2(a) as if the
Employee’s
1



--------------------------------------------------------------------------------



employment had not terminated. For purposes of this Agreement, “Retirement”
means a termination of employment for any reason other than Cause or a Special
Termination at age 60 or older, upon attainment of a minimum of 65 total age
plus the Employee’s total years of service with the Company or any Subsidiary.
Vested RSUs shall be settled as provided in Section 3 of this Agreement.
(iii) Any Other Reason. Upon termination of the Employee’s employment for any
reason other than a Special Termination or Retirement (whether initiated by the
Company or by the Employee), any unvested RSUs shall be forfeited and canceled
effective as of the date of such termination.
(c) Effect of a Change in Control. In the event of a Change in Control, the
treatment of any unvested RSUs shall be governed by Article 16 of the Plan. For
avoidance of doubt, any accelerated vesting of RSUs that are subject to Section
409A of the Code shall not accelerate the Settlement Date thereof unless
permitted by Section 409A of the Code.
(d) Discretionary Acceleration. Notwithstanding anything contained in this
Agreement to the contrary, the Committee, in its sole discretion, may accelerate
the vesting with respect to any RSUs under this Agreement, at such times and
upon such terms and conditions as the Committee shall determine; provided, that,
the acceleration of vesting of RSUs that are subject to Section 409A of the Code
shall not accelerate the Settlement Date thereof unless permitted by Section
409A of the Code.
(e) No Other Accelerated Vesting. The vesting and settlement provisions set
forth in this Section 2, or in Section 3, or expressly set forth in the Plan,
shall be the exclusive vesting and exercisability provisions applicable to the
RSUs and shall supersede any other provisions relating to vesting and
exercisability, unless such other provisions unambiguously and expressly
reference, in writing, the Plan by name and this Agreement by name and date.
Section 3. Settlement of Restricted Stock Units.
(a) Timing of Settlement. Subject to Section 7(a), any outstanding RSUs that
became vested on a Vesting Date shall be settled into an equal number of Shares
on a date selected by the Company that is within 30 days following such Vesting
Date (each such date, a “Settlement Date”).
(b) Mechanics of Settlement. On each Settlement Date, the Company shall
electronically issue to the Employee one whole Share for each RSU that then
became vested (except as provided in Section 7(a)), and, upon such issuance, the
Employee’s rights in respect of such RSU shall be extinguished. In the event
that there are any fractional RSUs that became vested on such date, such
fractional RSUs shall be settled
2



--------------------------------------------------------------------------------



through a cash payment equal to the number of such fractional RSUs multiplied by
the Fair Market Value of a Share on such Settlement Date. No fractional Shares
shall be issued.
Section 4. Securities Law Compliance. Notwithstanding any other provision of
this Agreement, the Employee may not sell the Shares acquired upon settlement of
the RSUs unless such Shares are registered under the Securities Act of 1933, as
amended (the “Securities Act”), or, if such Shares are not then so registered,
such sale would be exempt from the registration requirements of the Securities
Act. The sale of such Shares must also comply with other applicable laws and
regulations governing the Shares, and the Employee may not sell the Shares if
the Company determines that such sale would not be in material compliance with
such laws and regulations.
Section 5. Restriction on Transfer; Non-Transferability of Restricted Stock
Units.
(a) The RSUs are not assignable or transferable, in whole or in part, and they
may not, directly or indirectly, be offered, transferred, sold, pledged,
assigned, alienated, hypothecated or otherwise disposed of or encumbered
(including, but not limited to, by gift, operation of law or otherwise) other
than by will or by the laws of descent and distribution to the estate of the
Employee upon the Employee’s death. Any purported transfer in violation of this
Section 5 shall be void ab initio.
(b) The Committee may impose such restrictions on any Shares acquired by
Employee under this Agreement as it may deem advisable, including, without
limitation, minimum holding period requirements and restrictions under
applicable federal securities laws, under the requirements of any stock exchange
or market upon which such Shares are then listed or traded, or under any blue
sky or state securities laws applicable to such Shares.
Section 6.  Restrictive Covenants. In consideration of the receipt of the RSUs
granted pursuant to this Agreement, the Employee agrees to be bound by the
covenants set forth in Exhibit B to this Agreement, which are incorporated by
reference and made part of the Agreement.
Section 7. Miscellaneous.
(a) Tax Matters.
(i) Tax Withholding. The Company shall have the power and the right to deduct or
withhold, or require the Employee to remit to the Company, an amount sufficient
to satisfy applicable federal, state and local tax withholding requirements,
domestic or foreign, with respect to any taxable event arising as a result of
the grant, vesting, exercise or settlement of the RSUs. The Company
3



--------------------------------------------------------------------------------



shall have the power and the right to withhold from a Share Payment the number
of Shares having a Fair Market Value equal to the minimum statutory withholding
requirements. Notwithstanding the immediately preceding sentence, the Company,
in its discretion, may withhold Shares from a Share Payment, the number of
Shares having a Fair Market Value up to, but not in excess of, the maximum
statutory withholding requirements. The term “Share Payment” shall mean the
issuance or delivery of Shares upon the grant, vesting, exercise or settlement
of the RSUs, as the case may be. The method of withholding set forth in the
immediately preceding sentence shall not be available if withholding in this
manner would violate any (1) law or regulation or (2) financing instrument of
the Company or any of the Subsidiaries.
(ii) Compliance with Section 409A of the Code. If the Employee is not eligible
for Retirement during the vesting period applicable to the RSUs, the RSUs are
intended to be exempt from Section 409A of the Code. If the Employee is eligible
for Retirement during the vesting period applicable to the RSUs such that some
or all of the RSUs are subject to Section 409A of the Code, this Agreement and
the RSUs shall be administered and interpreted in compliance with Section 409A
of the Code to the extent applicable. Notwithstanding the foregoing, if the
Company determines that the RSUs may not either be exempt from or compliant with
Section 409A of the Code, the Company may adopt such amendments or other
policies and procedures (including amendments, policies and procedures with
retroactive effect), or take any other actions, that the Company determines are
necessary or appropriate, as applicable, to (x) exempt the RSUs from Section
409A of the Code, or (y) comply with the requirements of Section 409A of the
Code; provided, however, that there is no obligation on the part of the Company
to adopt any such amendment, policy or procedure or take any such other action.
If the Employee is a “specified employee” as defined in Section 409A of the Code
as of the Employee’s separation from service, to the extent any RSUs are subject
to Section 409A of the Code, then to the extent required by Section 409A of the
Code, no payments due under this Agreement may be made until the earlier of:
(A) the first day of the seventh month following the Employee’s separation from
service, or (B) the Employee’s date of death. If this Agreement fails to comply
with the requirements of Section 409A of the Code, neither the Company nor any
of its Affiliates shall have any liability for any tax, penalty or interest
imposed on the Employee by Section 409A of the Code, and the Employee shall have
no recourse against the Company or any of its Affiliates for payment of any such
tax, penalty or interest imposed by Section 409A of the Code.
(b) Dividend Equivalents. Unless otherwise determined by the Committee, in the
event that the Company pays any ordinary dividend in cash on a Share following
the Grant Date and prior to an applicable Settlement Date, there shall be
credited to the
4



--------------------------------------------------------------------------------



account of the Employee in respect of each outstanding RSU an amount equal to
the amount of such dividend. The amount so credited shall be deferred (without
interest, unless the Committee determines otherwise) until the settlement of
such related RSU and then paid in cash but shall be forfeited upon the
forfeiture of such related RSU.
(c) Authorization to Share Personal Data. The Employee authorizes the Company or
any Affiliate of the Company that has or lawfully obtains personal data relating
to the Employee to divulge or transfer such personal data to the Company or to a
third party, in each case in any jurisdiction, if and to the extent reasonably
appropriate in connection with this Agreement or the administration of the Plan.
(d) No Rights as Stockholder; No Voting Rights. Except as provided in Section
7(b), the Employee shall have no rights as a stockholder of the Company with
respect to any Shares covered by the RSUs prior to the issuance of such Shares.
(e) No Right to Awards. The Employee acknowledges and agrees that the grant of
any RSUs (i) is being made on an exceptional basis and is not intended to be
renewed or repeated, (ii) is entirely voluntary on the part of the Company and
the Subsidiaries and (iii) should not be construed as creating any obligation on
the part of the Company or any of the Subsidiaries to offer any RSUs or other
Awards in the future.
(f) No Right to Continued Employment. Nothing in this Agreement shall be deemed
to confer on the Employee any right to continue in the employ of the Company or
any Subsidiary, or to interfere with or limit in any way the right of the
Company or any Subsidiary to terminate such employment at any time.
(g) Interpretation. The Committee shall have full power and discretion to
construe and interpret the Plan (and any rules and regulations issued
thereunder) and this Award. Any determination or interpretation by the Committee
under or pursuant to the Plan or this Award shall be final and binding and
conclusive on all persons affected hereby.
(h) Forfeiture of Awards. The RSUs granted hereunder (and gains earned or
accrued in connection therewith) shall be subject to such generally applicable
policies as to forfeiture and recoupment (including, without limitation, upon
the occurrence of material financial or accounting errors, financial or other
misconduct or Competitive Activity) as may be adopted by the Committee or the
Board from time to time and communicated to the Employee or as required by
applicable law, and are otherwise subject to forfeiture or disgorgement of
profits as provided by the Plan.
(i) Consent to Electronic Delivery. By entering into this Agreement and
accepting the RSUs evidenced hereby, the Employee hereby consents to the
delivery of information (including, without limitation, information required to
be delivered to the
5



--------------------------------------------------------------------------------



Employee pursuant to applicable securities laws) regarding the Company and the
Subsidiaries, the Plan, this Agreement and the RSUs via Company website or other
electronic delivery.
(j) Binding Effect; Benefits. This Agreement (including Exhibits A and B hereto)
shall be binding upon and inure to the benefit of the parties to this Agreement
and their respective successors and assigns. Nothing in this Agreement, express
or implied, is intended or shall be construed to give any person other than the
parties to this Agreement or their respective successors or assigns any legal or
equitable right, remedy or claim under or in respect of any agreement or any
provision contained herein.
(k) Waiver; Amendment.
(i) Waiver. Any party hereto or beneficiary hereof may by written notice to the
other parties (A) extend the time for the performance of any of the obligations
or other actions of the other parties under this Agreement, (B) waive compliance
with any of the conditions or covenants of the other parties contained in this
Agreement and (C) waive or modify performance of any of the obligations of the
other parties under this Agreement. Except as provided in the preceding
sentence, no action taken pursuant to this Agreement, including, without
limitation, any investigation by or on behalf of any party or beneficiary, shall
be deemed to constitute a waiver by the party or beneficiary taking such action
of compliance with any representations, warranties, covenants or agreements
contained herein. The waiver by any party hereto or beneficiary hereof of a
breach of any provision of this Agreement shall not operate or be construed as a
waiver of any preceding or succeeding breach and no failure by a party or
beneficiary to exercise any right or privilege hereunder shall be deemed a
waiver of such party’s or beneficiary’s rights or privileges hereunder or shall
be deemed a waiver of such party’s or beneficiary’s rights to exercise the same
at any subsequent time or times hereunder.
(ii) Amendment. The Board or Committee may, at any time, amend, suspend or
terminate this Agreement, subject to certain limitations set forth in Sections
20.1(b) and (c) of the Plan. Notwithstanding the foregoing, no termination or
amendment of this Agreement shall adversely affect in any material way the
rights and benefits of the Employee under this Agreement, without the written
consent of the Employee, except as otherwise permitted under Sections 4, 20.2
and 20.3 of the Plan.
(l) Assignability. Neither this Agreement nor any right, remedy, obligation or
liability arising hereunder or by reason hereof shall be assignable by the
Company or the Employee without the prior written consent of the other party.
6



--------------------------------------------------------------------------------



(m) Applicable Law. This Agreement shall be governed in all respects, including,
but not limited to, as to validity, interpretation and effect, by the internal
laws of the State of Delaware, without reference to principles of conflict of
law that would require application of the law of another jurisdiction.
(n) Waiver of Jury Trial. Each party hereby waives, to the fullest extent
permitted by applicable law, any right he, she or it may have to a trial by jury
in respect of any suit, action or proceeding arising out of this Agreement or
any transaction contemplated hereby. Each party (i) certifies that no
representative, agent or attorney of any other party has represented, expressly
or otherwise, that such other party would not, in the event of litigation, seek
to enforce the foregoing waiver and (ii) acknowledges that he, she or it and the
other party hereto have been induced to enter into the Agreement by, among other
things, the mutual waivers and certifications in this Section 7(n).
(o) Limitations of Actions. No lawsuit relating to this Agreement may be filed
before a written claim is filed with the Committee and is denied or deemed
denied as provided in the Plan and any lawsuit must be filed within one year of
such denial or deemed denial or be forever barred.
(p) Section and Other Headings, etc. The section and other headings contained in
this Agreement are for reference purposes only and shall not affect the meaning
or interpretation of this Agreement.
(q) Acceptance of Restricted Stock Units and Agreement. The Employee has
indicated his or her consent and acknowledgement of the terms of this Agreement
pursuant to the instructions provided to the Employee by or on behalf of the
Company. The Employee acknowledges receipt of the Plan, represents to the
Company that he or she has read and understood this Agreement and the Plan, and,
as an express condition to the grant of the RSUs under this Agreement, agrees to
be bound by the terms of both this Agreement and the Plan. The Employee and the
Company each agrees and acknowledges that the use of electronic media
(including, without limitation, a clickthrough button or checkbox on a website
of the Company or a third-party administrator) to indicate the Employee’s
confirmation, consent, signature, agreement and delivery of this Agreement and
the RSUs is legally valid and has the same legal force and effect as if the
Employee and the Company signed and executed this Agreement in paper form. The
same use of electronic media may be used for any amendment or waiver of this
Agreement.








7



--------------------------------------------------------------------------------



Exhibit A to
Employee Restricted Stock Unit Agreement


Employee: %%FIRST_NAME%-% %%LAST_NAME%-% 


Grant Date: %%OPTION_DATE,’Month DD, YYYY’%-% 


Restricted Stock Units granted hereby: %%TOTAL_SHARES_GRANTED,'999,999,999'%-% 


          
          

Vesting DateShares Vesting%%VEST_DATE_PERIOD1,’Month DD,
YYYY’%-%%%SHARES_PERIOD1,'999,999,999'%-%%%VEST_DATE_PERIOD2,’Month DD,
YYYY’%-%%%SHARES_PERIOD2,'999,999,999'%-%%%VEST_DATE_PERIOD3, ’Month DD,
YYYY’%-%%%SHARES_PERIOD3,'999,999,999'%-%



8



--------------------------------------------------------------------------------



Exhibit B to
Employee Restricted Stock Unit Agreement
Restrictive Covenants
Section 1 Confidential Information.
1.1 The Employee recognizes that the success of the Company and its current or
future Affiliates depends upon the protection of information or materials that
are confidential and/or proprietary. “Confidential Information” means
information or materials that (a) are identified as being confidential or
proprietary at the time of disclosure to the Employee (or upon notice
thereafter) or (b) should, based on their nature or the circumstances
surrounding such disclosure, reasonably be deemed confidential. Confidential
Information includes, without limitation, information to which the Employee has
access while employed by the Company whether recorded in any medium or merely
memorized. By way of example, “Confidential Information” includes without
limitation, and whether or not such information is specifically designated as
confidential or proprietary: all business plans and marketing strategies;
information concerning existing and prospective markets, suppliers and
customers; financial information; information concerning the development of new
products and services; and technical and non-technical data related to software
programs, design, specifications, compilations, Inventions (as defined in
Section 3.1 of this Exhibit B), improvements, patent applications, studies,
research, methods, devices, prototypes, processes, procedures and techniques.
Confidential Information expressly includes information provided to the Company
or its Affiliates by third parties under circumstances that require them to
maintain the confidentiality of such information. Notwithstanding the foregoing,
the Employee shall have no confidentiality obligation with respect to disclosure
of any Confidential Information that (a) was, or at any time becomes, available
in the public domain other than through a violation of this Agreement or (b) the
Employee can demonstrate by written evidence was furnished to the Employee by a
third party in lawful possession thereof and who was not under an obligation of
confidentiality to the Company or any of its Affiliates.
1.2 The Employee agrees that during the Employee’s employment and after
termination of employment irrespective of cause, the Employee will use
Confidential Information only for the benefit of the Company and its Affiliates.
Notwithstanding the foregoing, the Employee may disclose Confidential
Information as (a) authorized by applicable law (including, but not limited to,
any disclosure of information that satisfies the procedures in SEC Regulation
§ 240.21F-17) or (b) as required pursuant to an order or requirement of a court,
administrative agency or other government body.
This Agreement constitutes notice to the Employee that, under the 2016 Defend
Trade Secrets Act (“DTSA”), the following rules shall be applicable: (i) No
individual will be
9



--------------------------------------------------------------------------------



held criminally or civilly liable under federal or state trade secret law for
the disclosure of a trade secret (as defined under the DTSA) that: (A) is made
in confidence to a federal, state, or local government official, either directly
or indirectly, or to an attorney; and made solely for the purpose of reporting
or investigating a suspected violation of law; or (B) is made in a complaint or
other document filed in a lawsuit or other proceeding, if such filing is made
under seal so that it is not made public; and (ii) an individual who pursues a
lawsuit for retaliation by an employer for reporting a suspected violation of
the law may disclose the trade secret to the attorney of the individual and use
the trade secret information in the court proceeding, if the individual files
any document containing the trade secret under seal, and does not disclose the
trade secret, except as permitted by court order. In addition, if the Employee’s
employment is governed by the laws of the United Kingdom, nothing in this
Agreement shall prevent the Employee from making a protected disclosure under
section 43A of the Employment Rights Act 1996.
1.3 The Employee hereby assigns to the Company any rights the Employee may have
or acquire in such Confidential Information and acknowledges that all
Confidential Information shall be the sole property of the Company and/or its
Affiliates or their assigns.
1.4 There are no rights granted or any understandings, agreements or
representations between the parties hereto, express or implied, regarding
Confidential Information that are not specified herein.
1.5 The Employee’s obligations under this Section 1 are in addition to any
obligations that the Employee has under state or federal law.
1.6 The Employee agrees that in the course of the Employee’s employment with the
Company, the Employee will not violate in any way the rights that any entity,
including former employers, has with regard to trade secrets or proprietary or
confidential information.
1.7 The Employee’s obligations under this Section 1 are indefinite in term and
shall survive the termination of this Agreement.
Section 2 Return of Company Property.
2.1 The Employee acknowledges that all tangible items containing any
Confidential Information, including without limitation memoranda, photographs,
records, reports, manuals, drawings, blueprints, prototypes, notes, documents,
drawings, specifications, software, media and other materials, including any
copies thereof (including electronically recorded copies), are the exclusive
property of the Company or its applicable Affiliate, and the Employee shall
deliver to the Company all such material in the Employee’s possession or control
upon the Company’s request and in any event
10



--------------------------------------------------------------------------------



upon the termination of the Employee’s employment with the Company. The Employee
shall also preserve and return any keys, equipment, identification or credit
cards, or other property belonging to the Company or its Affiliates upon
termination of the Employee’s employment or request.
Section 3 Inventions.
3.1 The Employee understands and agrees that all Inventions are the exclusive
property of the Company. As used in this Agreement, “Inventions” shall include
without limitation ideas, discoveries, developments, concepts, inventions,
original works of authorship, trademarks, mask works, trade secrets, ideas,
data, information, know-how, documentation, formulae, results, prototypes,
designs, methods, processes, products and techniques, improvements to any of the
foregoing, and all other matters ordinarily intended by the words “intellectual
property,” whether or not patentable, copyrightable, or otherwise able to be
registered, that are developed, created, conceived of or reduced to practice (a)
by the Employee, alone or with others, (b) during the Employee’s employment with
the Company or Affiliates, whether or not during working hours or using the
Company’s facility or equipment, or within three (3) months thereafter and (c)
related to the Company’s then existing or proposed business. In recognition of
the Company’s ownership of all Inventions, the Employee shall make prompt and
full disclosure to the Company of, will hold in trust for the sole benefit of
the Company, and (subject to Section 3.2 below) herby assigns, and agrees to
assign in the future, exclusively to the Company all of the Employee’s right,
title, and interest in and to any and all such Inventions.
3.2 NOTICE REQUIRED BY REVISED CODE OF WASHINGTON 49.44.140: The Employee
understands that the Employee’s obligation to assign inventions shall not apply
to any inventions for which no equipment, supplies, facilities, or trade secret
information of the Company was used and that was developed entirely on the
Employee’s own time, unless (a) the invention relates (i) directly to the
business of the Company, or (ii) to the Company’s actual or demonstrably
anticipated research or development, or (b) the invention results from any work
performed by the Employee for the Company.
3.3 To the extent any works of authorship created by the Employee made within
the scope of employment may be considered “works made for hire” under United
States copyright laws, they are hereby agreed to be works made for hire. To the
extent any such works do not qualify as a “work made for hire” under applicable
law, and to the extent they include material subject to copyright, the Employee
hereby irrevocably and exclusively assigns and conveys all rights, title and
interests in such works to the Company subject to no liens, claims or reserved
rights. The Employee hereby waives any and all “moral rights” that may be
applicable to any of the foregoing, for any and all uses, alterations, and
exploitation hereof by the Company, or its Affiliates, or their
11



--------------------------------------------------------------------------------



successors, assignees or licensees. To the extent that any such “moral rights”
may not be waived in accordance with law, the Employee agrees not to bring any
claims, actions or litigation against the Company or its Affiliates, or their
successors, assignees or licensees, based on or to enforce such rights. Without
limiting the preceding, the Employee agrees that the Company may in its
discretion edit, modify, recast, use, and promote any such works of authorship,
and derivatives thereof, with or without the use of the Employee’s name or
image, without compensation to the Employee other than that expressly set forth
herein.
3.4 The Employee hereby waives and quitclaims to the Company any and all claims
of any nature whatsoever that the Employee now or hereafter may have for
infringement of any patent or patents from any patent applications for any
Inventions. The Employee agrees to cooperate fully with the Company and take all
other such acts requested by the Company (including signing applications for
patents, assignments, and other papers, and such things as the Company may
require) to enable the Company to establish and protect its ownership in any
Inventions and to carry out the intent and purpose of this Agreement, during the
Employee’s employment or thereafter. If the Employee fails to execute such
documents by reason of death, mental or physical incapacity or any other reason
after reasonable attempts by the Company, the Employee hereby irrevocably
appoints the Company and its officers and agents as the Employee’s agent and
attorney-in-fact to execute such documents on the Employee’s behalf.
3.5 The Employee agrees that there are no Inventions made by the Employee prior
to the Employee’s employment with the Company and belonging to the Employee that
the Employee wishes to have excluded from this Section 3 (the “Excluded
Inventions”). If during the Employee’s employment with the Company, the Employee
uses in the specifications or development of, or otherwise incorporates into a
product, process, service, technology, or machine of the Company or its
Affiliates, or otherwise uses any invention, proprietary know-how, or other
intellectual property in existence before the commencement date of Employee’s
employment with the Company or any Affiliate owned by the Employee or in which
the Employee has any interest (“Existing Know-How”), the Company or its
Affiliates, as the case may be, is hereby granted and shall have a
non-exclusive, royalty-free, fully paid up, perpetual, irrevocable, worldwide
right and license under the Existing Know-How (including any patent or other
intellectual property rights therein) to make, have made, use, sell, reproduce,
distribute, make derivative works from, publicly perform and display, and
import, and to sublicense any and all of the foregoing rights to that Existing
Know-How (including the right to grant further sublicenses) without restriction
as to the extent of the Employee’s ownership or interest, for so long as such
Existing Know-How is in existence and is licensable by the Employee.
Section 4 Nonsolicitation and Noncompetition.
12



--------------------------------------------------------------------------------



4.1 During the Employee’s employment with the Company, and for a period expiring
twelve (12) months after the termination of the Employee’s employment (the
“Restrictive Period”), regardless of the reason, if any, for such termination,
the Employee shall not, in the continent in which the Employee is employed by
the Company, directly or indirectly:
(a) solicit or entice away or in any other manner persuade or attempt to
persuade any officer, employee, consultant or agent of the Company or any of its
Affiliates to alter or discontinue his or her relationship with the Company or
its Affiliates;
(b) solicit from any person or entity that was a customer of the Company or any
of its Affiliates during the Employee’s employment with the Company, any
business of a type or nature similar to the business of the Company or any of
its Affiliates with such customer;
(c) solicit, divert, or in any other manner persuade or attempt to persuade any
supplier of the Company or any of its Affiliates to discontinue its relationship
with the Company or its Affiliates;
(d) solicit, divert, take away or attempt to solicit, divert or take away any
customers of the Company or its Affiliates; or
(e) engage in or participate in (i) chemical or ingredient distribution; or (ii)
waste remediation businesses.
4.2 Nothing in Section 4.1 limits the Employee’s ability to hire an employee of
the Company or any of its Affiliates in circumstances under which such employee
first contacts the Employee regarding employment and the Employee does not
violate any of subsections 4.1(a), 4.1(b), 4.1(c), 4.1(d) or 4.1(e) herein.
4.3 The Company and the Employee agree that the provisions of this Section 4 do
not impose an undue hardship on the Employee and are not injurious to the
public; that this provision is necessary to protect the business of the Company
and its Affiliates; that the nature of the Employee’s responsibilities with the
Company under this Agreement provide and/or will provide the Employee with
access to Confidential Information that is valuable and confidential to the
Company and its Affiliates; that the Company would not grant RSUs to the
Employee if the Employee did not agree to the provisions of this Section 4; that
this Section 4 is reasonable in terms of length of time, geographic scope and
nature of restricted activities; and that adequate consideration supports this
Section 4. In the event that a court determines that any provision of this
Section 4 is unreasonably broad or extensive, the Employee agrees that such
court should narrow such provision only to the extent necessary to make it
reasonable and enforce the provisions as narrowed.
13



--------------------------------------------------------------------------------



4.4 Clawback.
(a) Without limiting the generality of the remedies available to the Company
pursuant to Section 4.3, if, during the Restrictive Period, the Employee, except
with the prior written consent of the Board, breaches the restrictive covenants
contained in Section 4, the Employee shall pay to the Company in cash any gain
the Employee realized in cash in connection with the vesting of the RSUs, the
related issuance of Shares and the sale of Shares within the eighteen-month
period (or such other period as determined by the Board) ending on the date of
the Employee’s breach. This right of recoupment is in addition to any other
remedies the Company may have against the Employee for the Employee’s breach of
the restrictive covenants contained in this Section 4. The Employee’s
obligations under this Exhibit B shall be cumulative (but not duplicative, nor
operate to extend the length of any such obligations) of any similar obligations
the Employee has under the Plan, the Agreement or any other agreement with the
Company or any Affiliate.
Section 5 Definitions. As used in this Exhibit B, capitalized terms that are not
defined herein have the respective meaning given in the Plan or the Agreement.




14

